       Case 2:17-cv-03038-JJT Document 54 Filed 12/11/18 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Madison Alley Transportation & Logistics         No. CV-17-03038-PHX-JJT
     Incorporated,
10                                                    ORDER
                   Plaintiff,
11
     v.
12
     Western Truck Insurance Company, et al.,
13
                   Defendants.
14
15         At issue is the parties’ Joint Stipulated Motion for Extension of Time for Disclosure
16   and Depositions of Expert Witnesses (Doc. 52). Upon review and good cause appearing,
17         IT IS HEREBY ORDERED granting the Joint Stipulated Motion (Doc. 52).
18         IT IS FURTHER ORDERED that the deadlines are extended as follows:
19
      Subject                                    Original Date            New Date
20
21    Deadline for Plaintiff’s Expert            November 30, 2018        December 7, 2018
      Disclosures
22
23    Deadline for Defendants’ Expert            December 28, 2018        January 4, 2019
      Disclosures
24
      Deadline for Rebuttal Expert               January 11, 2019         January 18, 2019
25    Disclosures
26
      Deadline for Expert Depositions            February 1, 2019         February 8 2019
27
28
       Case 2:17-cv-03038-JJT Document 54 Filed 12/11/18 Page 2 of 2



 1         All other aspects of this Court’s November 13, 2017 Scheduling Order (Doc. 23) as
 2   modified (Doc. 46) remain in effect.
 3         Dated this 10th day of December, 2018.
 4
 5
                                            Honorable John J. Tuchi
 6                                          United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
